DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Dec 1, 2020 in response to the Non-Final Office Action mailed on Sep 1, 2020, regarding application number 16/312,579. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1, 3-4 and 7-18 is/are currently pending and has/have been examined.
Claim(s) 17-18 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Dec 1, 2020 has been entered. Applicant’s Remarks filed on Dec 1, 2020 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-8 of Applicant’s Remarks, the 112(a) rejection(s) has/have been withdrawn.
Based on the Amendments to the Claims, and Page(s) 6-8 of Applicant’s Remarks, the 112(b) rejection(s) has/have been withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 7-11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 7,948,041, already of record) in view of Dubertret et al. (US 2015/0303256, already of record), in view of Lacroix et al (Stable Single-Crystalline Body Centered Cubic Fe Nanoparticles, NanoLetters, 2011, already of record) and in further view of Zhang et al. (Controlled synthesis and gas-sensing properties of hollow sea urchin-like α-Fe2O3 nanostructures and α-Fe2O3 nanocubes, as cited in the IDS, already of record) and Xia et al (US 2005/0056118). 

Regarding Claim 1, Bryant teaches a gas sensor (see: “sensor systems are configured for measurement of medically important gases in breath”, Abstract) comprising:
a substrate (see: “Fig 1… sensor 102 comprises a substrate 104”, Column 8, line 65);
a pair of electrodes (see: “Elements 110, 112 may comprise metal electrodes”, Column 9, line 22) facing each other on the substrate (Fig 1);
Bryant further teaches “two conductive elements or contacts 110, 112 may be disposed over the substrate and electrically connected to conducting channel 106 comprising a nanostructure material” (see: Column 9, line 19-21). 
Bryant does not explicitly teach:
nanocubes
However, Dubertret teaches the analogous art of an electronic device including a substrate and two interdigitated electrodes spaced by a nanogap that houses nanoparticles (see: Abstract). Dubertret teaches that the electrodes are interdigitated (see Dubertret: [0055]). Dubertret further teaches that a nanoparticle, referring to a particle of any shape having at least one dimension in the 0.1 to 100 nanometers range (see Dubertret: [0020]), between the two electrodes can be a nanocrystal, nanosphere, nanocube, nanosheet, nanorod, nanoplatelet, nanoplate, nanoprism, nanowall, nanodisk, nanoparticle, nanopowder, nanotube, nanotetrapod, nanotetrahedron, nanoribbon, nanobelt, nanowire, nanoneedle, nanocube, nanoball, nanocoil, nanocone, nanopiller, nanoflower, quantum dot or combination thereof (see Dubertret: [0072], entirety). Dubertret thus implies that these structures (i.e. cubes vs spheres vs sheet) can be used interchangeably. 
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the nanostructured material of Bryant with the nanocubes as suggested by 

Modified Bryant does not teach “a plurality of metallic nanocubes each containing Fe” “wherein each of the plurality of metallic nanocubes consists of an α-Fe core and an Fe oxide shell”.
However, Lacroix teaches art analogous to the field of nanocubes, particularly the synthesis of stable body centered cubic Fe nanoparticles (see Lacroix: Abstract). Lacroix teaches that stable nanoparticles can be used in sensing, biomedical imaging and therapeutics, and further teaches that the Fe nanoparticles obtained with the synthesis have a crystalline arrangement of body centered cubic, which, when exposed to ambient environments, create an Fe oxide shell, resulting in a bcc iron/iron oxide core/shell nanocube (see Lacroix: Page 1641, left column, first paragraph, to right column, first paragraph). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to synthesize a nanocube consisting of an α-Fe core and an Fe oxide shell. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the Fe-containing nanocubes of modified Bryant to consist of an α-Fe core and an Fe oxide shell as suggested by Lacroix, because Lacroix teaches that nanoparticles with an α-Fe core and an Fe oxide shell are known to be used for sensing applications, among others, due to their stability (see Lacroix: Page 1641, left column, first paragraph, to right column, first paragraph). 

Modified Bryant teaches two electrodes spaced by a nanogap that houses nanocubes (see above modification).
Modified Bryant does not teach:
the nanocubes aggregated between the pair of electrodes and forming percolating paths between the pair of electrodes
However, Zhang teaches α-Fe2O3 nanostructures, including nanocubes for gas sensing applications (see Zhang: Abstract). Zhang further teaches a nanocube thin film between two gold plated electrodes (see Zhang: Page 382, left column, final paragraph) capable of gas sensing (see: Zhang: Fig 7a; Section 3.2, Page 384-388). Given the morphology of the nanocubes in Zhang (see Zhang: Fig 5a), there would necessarily be an inherent porosity in the resulting thin film (and thus a percolating effect in the film).
It would have been obvious to one skilled in the art before the filing date of the invention to use Fe-containing nanocubes in the invention of modified Bryant in a film configuration resulting in a percolating path as in Zhang (see Zhang: Page 382, left column, final paragraph), aggregated between the pair of electrodes, because Zhang teaches that these structures are capable of being used for gas sensing applications (see: Zhang: Fig 7a; Section 3.2, Page 384-388).

	Modified Bryant teaches the nanocubes with the iron oxide shell and iron core morphology (see modification above). 
Modified Bryant does not explicitly teach “wherein the α-Fe core is formed with a void”.
	However, Xia teaches the analogous art of methods of forming hollow nanostructures of various shapes (see Xia: Abstract). Xia teaches a process for making hollow silver nanocubes (i.e. nanocubes with voids) and describes that the strategy to form silver nanocubes can be applicable to other methods such as iron (see Xia: [0054]; [0067]; [0093]; Fig. 7). Xia further describes that hollow metal nanostructures provide improved performance compared to their solid counterparts, in part due to their relatively lower density (see Xia: [0005]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the nanocubes with the iron oxide shell and iron core morphology of modified Bryant to be hollow (.e. to have voids) as suggested by Xia, because Xia teaches that hollow metal nanostructures provide improved performance compared to their solid counterparts, in part due to their relatively lower density (see Xia: [0005]).



Regarding Claim 7, modified Bryant teaches all the limitations as applied to Claim 1 and further teaches wherein at least some of the plurality of the nanocubes have lateral widths of less than 50 nm (see Dubertret: “a particle of any shape having at least one dimension in the 0.1 to 100 nanometers range”, [0020]). Overlapping ranges have been held to be prima facie obvious. § MPEP 2131.03.

Regarding Claim 8, Modified Bryant teaches all the limitations as applied to Claim 1 and further teaches wherein at least some of the plurality of the nanocubes have lateral widths of less than 15 nm (see Dubertret: “a particle of any shape having at least one dimension in the 0.1 to 100 nanometers range”, [0020]). Overlapping ranges have been held to be prima facie obvious. § MPEP 2131.03.

Regarding Claim 9, Modified Bryant teaches all the limitations as applied to Claim 1 and further teaches wherein at least some of the plurality of the nanocubes have lateral widths of less than 10 nm (see Dubertret: “a particle of any shape having at least one dimension in the 0.1 to 100 nanometers range”, [0020]). Overlapping ranges have been held to be prima facie obvious. § MPEP 2131.03.

Regarding Claim 10, modified Bryant teaches all the limitations as applied to Claim 1. 
Modified Bryant does not teach “wherein the pair of electrodes is made of Au”.
However, Zhang teaches α-Fe2O3 nanostructures, including nanocubes for gas sensing applications (see Zhang: Abstract). Zhang further teaches a nanocube thin film between two 
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the electrodes of modified Bryant to be gold plated as in Zhang (see Zhang: Page 382, left column, final paragraph) because it is known that gold has desirable properties such as high electrical conductivity, biocompatibility and good chemical stability.

Regarding Claim 11, modified Bryant teaches all the limitations as applied to Claim 1 and further teaches wherein the gas sensor is a nitrogen dioxide gas sensor (see Bryant: “ nanostructured sensor systems for measurement analytes, for example by measurement of variations of electrical properties of nanostructure elements in response to an analyte, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, CO and the like”, Abstract). 

Regarding Claim 13, modified Bryant teaches all the limitations as applied to Claim 1 and further teaches the plurality of metallic nanocubes (see modification of Claim 1). The limitation “is formed by preparing a precursor nanocube comprising the α-Fe core and the Fe oxide shell, and performing in situ thermal oxidation of the precursor nanocube” is a product-by-process limitation that is deemed to not add further structure to the nanoparticle and, as such, is met by the prior art (see MPEP § 2113 I-III). 

Regarding Claim 14, modified Bryant teaches all the limitations as applied to Claim 1 and further teaches wherein the gas sensor is a nitrogen oxide gas sensor (see Bryant: “ nanostructured sensor systems for measurement analytes, for example by measurement of 

	Regarding Claim 16, modified Bryant teaches all the limitations as applied to Claim 13 and further teaches wherein each of the plurality of nanocubes retain their cubic shape after in situ oxidation (see modification of Claim 13 and Claim 1; as the examination of the nanocubes occurs after synthesis, it is understood that the nanocubes retain their shape for a period of time after in situ oxidation). 


Claim(s) 3, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 7,948,041, already of record) in view of Dubertret et al. (US 2015/0303256, already of record), Qureshi et al (US 2012/0293189), Zhang et al. (Controlled synthesis and gas-sensing properties of hollow sea urchin-like α-Fe2O3 nanostructures and α-Fe2O3 nanocubes, as cited in the IDS, already of record), Chiang et al (Synthesis of Monodisperse FeAu Nanoparticles with Tunable Magnetic Optical Properties, Advanced Functional Materials, 2007, already of record) and in further view of Cuenya (Synthesis and catalytic properties of metal nanoparticles: Size, shape, support, composition, and oxidation state effects, Thin Solid Films, 2010, 518, pp. 3127-3150). 

Regarding Claim 3, Bryant teaches a gas sensor (see: “sensor systems are configured for measurement of medically important gases in breath”, Abstract) comprising:
a substrate (see: “Fig 1… sensor 102 comprises a substrate 104”, Column 8, line 65);
a pair of electrodes (see: “Elements 110, 112 may comprise metal electrodes”, Column 9, line 22) facing each other on the substrate (Fig 1);
Bryant further teaches “two conductive elements or contacts 110, 112 may be disposed over the substrate and electrically connected to conducting channel 106 comprising a nanostructure material” (see: Column 9, line 19-21). 
Bryant does not explicitly teach:
nanocubes
the electrodes being interdigitated
However, Dubertret teaches the analogous art of an electronic device including a substrate and two interdigitated electrodes spaced by a nanogap that houses nanoparticles (see: Abstract). Dubertret teaches that the electrodes are interdigitated (see Dubertret: [0055]). Dubertret further teaches that a nanoparticle, referring to a particle of any shape having at least one dimension in the 0.1 to 100 nanometers range (see Dubertret: [0020]), between the two electrodes can be a nanocrystal, nanosphere, nanocube, nanosheet, nanorod, nanoplatelet, nanoplate, nanoprism, nanowall, nanodisk, nanoparticle, nanopowder, nanotube, nanotetrapod, nanotetrahedron, nanoribbon, nanobelt, nanowire, nanoneedle, nanocube, nanoball, nanocoil, nanocone, nanopiller, nanoflower, quantum dot or combination thereof (see Dubertret: [0072], entirety). Dubertret thus implies that these structures (i.e. cubes vs spheres vs sheet) can be used interchangeably. 
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the nanostructured material and electrodes of Bryant with nanocubes and interdigitated electrodes as suggested by Dubertret, because Dubertret suggests that 

Modified Bryant teaches the electrodes being interdigitated (see above modification).
Modified Bryant does not explicitly teach “a first microelectrode on the substrate, the first microelectrode having a first plurality of protrusion electrodes; a second microelectrode on the substrate, the second microelectrode having a second plurality of protrusion electrodes, and the first plurality of protrusion electrodes being interdigitated with the second plurality of protrusion electrodes”.
However, Qureshi teaches the analogous art of method and systems for a sensing device using gold interdigitated capacitors (i.e. electrodes) (see Qureshi: Abstract). Qureshi further teaches that a pair of electrodes with protrusions that are interdigitated for use in sensing applications (see Qureshi: [0035]; [0091]; Fig 5). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the pair of interdigitated electrodes of modified Bryant to be a pair of electrodes with protrusions that are interdigitated as described by Qureshi, because Qureshi teaches that this arrangement of interdigitated electrodes is usefl in sensing applications (see Qureshi: [0035]; [0091]; Fig 5).

Modified Bryant teaches two interdigitated electrodes spaced by a nanogap that houses nanocubes (see above modification).
Modified Bryant does not teach:
a plurality of metallic nanocubes each containing Fe, aggregated between the interdigitated electrodes and forming percolating paths between the pair of electrodes
2O3 nanostructures, including nanocubes for gas sensing applications (see Zhang: Abstract). Zhang further teaches a nanocube thin film between two gold plated electrodes (see Zhang: Page 382, left column, final paragraph) capable of gas sensing (see: Zhang: Fig 7a; Section 3.2, Page 384-388). Given the morphology of the nanocubes in Zhang (see Zhang: Fig 5a), there would necessarily be an inherent porosity in the resulting thin film (and thus a percolating effect in the film).
It would have been obvious to one skilled in the art before the filing date of the invention to use Fe-containing nanocubes in the invention of modified Bryant in a film configuration resulting in a percolating path as in Zhang (see Zhang: Page 382, left column, final paragraph), aggregated between the pair of electrodes, because Zhang teaches that these structures are capable of being used for gas sensing applications (see: Zhang: Fig 7a; Section 3.2, Page 384-388).

Modified Bryant does not teach “wherein each of the metallic nanocubes is made of FeAu”.
However, Chiang teaches the analogous art of FeAu nanoparticles and the effect of synthesis parameters on their optical and magnetic structures (see Chiang: Abstract). Chiang further teaches that FeAu nanoparticles exhibit the magnetic properties of Fe, along with surface plasmon resonance properties due to the incorporation of Au (see Chiang: Page 1311, right column, second paragraph) and that this product is expected to be useful in the optical, magnetic and biotechnological fields of research (see Chiang: Page 1315, right column, final paragraph). Chiang teaches that the tested nanoparticles had a ratio Au/Fe of 0.25, 0.50 and 1.00, and that the changes in composition result in a change in the particle size (see Chiang: Page 1312, left column, final paragraph, to Page 1312, right column, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the invention of modified Bryant and exchange the iron oxide nanocube used 

Modified Bryant teaches FeAu nanocubes with Au/Fe ratios of 0.25, 0.50 and 1.00 and that the changes in composition result in a change in the particle size and further teaches that FeAu nanoparticles exhibit the magnetic properties of Fe, along with surface plasmon resonance properties due to the incorporation of Au (see modification above, modification of the invention of modified Bryant to exchange the iron oxide used with FeAu in ratios of Au/Fe of 0.25, 0.50 or 1.00 as described by Chiang; Chiang: Page 1312, left column, final paragraph, to Page 1312, right column, second paragraph; Chiang: Page 1311, right column, second paragraph).
Modified Bryant does not explicitly teach “wherein each FeAu nanocube with a single body-centered cubic structure and wherein a concentration of Au in each of the plurality of nanocubes is within a range of from 10% to 15%”.
However, Cuenya teaches the analogous art of nanotechnology approaches in metal nanoparticles (see Cuenya: Abstract). Cuenya teaches that the arrangement of molecules in FeAu nanoparticles changes from body centered cubic at 20% Au to face centered cubic up until 50% Au (see Cuenya: Page 3145, right column, first full paragraph). This suggests to one of skill in the art that, for FeAu, a bcc crystalline structure will be achieved at Au concentrations between 0-20% while an fcc crystalline structure will be obtained at Au concentrations ranging from 20-50%. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the FeAu nanocubes of modified Bryant to be composed between 0-20% Au as suggested in Cuenya, as this would have resulted in a specific composition that would in turn 

Regarding Claim 12, modified Bryant teaches all the limitations as applied to Claim 3 and further teaches wherein the gas sensor is a nitrogen dioxide gas sensor (see Bryant: “ nanostructured sensor systems for measurement analytes, for example by measurement of variations of electrical properties of nanostructure elements in response to an analyte, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, CO and the like”, Abstract)

Regarding Claim 15, modified Bryant teaches all the limitations as applied to Claim 3 and further teaches wherein the gas sensor is a nitrogen oxide gas sensor (see Bryant: “ nanostructured sensor systems for measurement analytes, for example by measurement of variations of electrical properties of nanostructure elements in response to an analyte, such as biomolecule, organic and inorganic species, including environmentally and medically relevant volatiles and gases, such as NO, NO2, CO2, NH3, H2, CO and the like”, Abstract) configured to detect a concentration of nitrogen oxide in a range of from 3-100 ppb (see Bryant: Column 21, line 4-60; Fig 5-6). 

Regarding Claim 18, modified Bryant teaches all the limitations as applied to Claim 3 and further teaches the plurality of metallic nanocubes (see modification of Claim 3, the . 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 7,948,041, already of record) in view of Dubertret et al. (US 2015/0303256, already of record), in view of Lacroix et al (Stable Single-Crystalline Body Centered Cubic Fe Nanoparticles, NanoLetters, 2011, already of record) and in further view of Zhang et al. (Controlled synthesis and gas-sensing properties of hollow sea urchin-like α-Fe2O3 nanostructures and α-Fe2O3 nanocubes, as cited in the IDS, already of record) and Xia et al (US 2005/0056118) and in further view of Cheong et al (Synthesis and Stability of Highly Crystalline and Stable Iron/Iron Oxide Core/Shell Nanoparticles for Biomedical Applications, ChemPlusChem, 2012, 77, pp.135-140, already of record). 

	Regarding Claim 17, modified Bryant teaches all the limitations as applied to Claim 1. Modified Bryant teaches the nanocubes being iron/iron oxide core/shell (see modification of Claim 1).
	Modified Bryant does not teach “wherein the Fe oxide shell includes γ-Fe2O3”.
	However, Cheong teaches the analogous art of biocompatible iron nanoparticles for biomedical applications (see Cheong: Abstract). Cheong teaches iron/iron oxide core/shell 2O3 (see Cheong: Page 137, right column, first full paragraph; Page 139, right column, first full paragraph; Table 1; Fig 1). Cheong teaches that nanoparticles with an oxide shell of γ-Fe2O3 are beneficial across a number of fields due to their increased magnetization (see Cheong: Page 135, left column, first paragraph; Page 139, right column, first full paragraph). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the iron/iron oxide core/shell of modified Bryant to have an oxide shell of γ-Fe2O3 as taught by Cheong, because Cheong teaches that nanoparticles with an oxide shell of γ-Fe2O3 are beneficial across a number of fields due to their increased magnetization (see Cheong: Page 135, left column, first paragraph; Page 137, right column, first full paragraph; Page 139, right column, first full paragraph; Table 1; Fig 1).


Response to Arguments
Applicant's Arguments, filed on Dec 1, 2021, towards the previous prior art rejections on Page(s) 9-21 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 15 of their Remarks, that Zhang does not teach assembling nanostructures into percolating paths. 
The examiner respectfully disagrees. 
Regarding the teachings of Zhang, the examiner notes that Zhang teaches a nanocube thin film between two gold plated electrodes (see Zhang: Page 382, left column, final paragraph) capable of gas sensing (see: Zhang: Fig 7a; Section 3.2, Page 384-388), where, given, the morphology of the nanocubes in Zhang (see Zhang: Fig 5a), there would necessarily be an 

Applicant argues, on Page(s) 17 of their Remarks, that Chiang does not suggest using a either fcc or bcc structure for FeAu particles. 
The examiner respectfully disagrees. 
Regarding the teachings of Chiang, the examiner notes that Chiang teaches that FeAu nanoparticles exhibit the magnetic properties of Fe, along with surface plasmon resonance properties due to the incorporation of Au (see Chiang: Page 1311, right column, second paragraph) and that this product is expected to be useful in the optical, magnetic and biotechnological fields of research (see Chiang: Page 1315, right column, final paragraph). Chiang teaches that the improved properties are a result of the inclusion of Au in the structure, which suggests to one of skill in the art that all crystalline structures would feature these advantages to some extent (i.e. a reasonable expectation of success, as well as a limited number of options to attempt). Thus, it would have been obvious to one skilled in the art before the filing date of the invention to further modify the invention of modified Bryant and exchange the iron oxide nanocube used (see: Claim 1 rejection) with FeAu as described by Chiang (see Chiang Page 1311, right column, second paragraph), because Chiang teaches this product is expected to be useful in the optical, magnetic and biotechnological fields of research (see 


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Cabot et al (Vacancy Coalescence during Oxidation of Iron nanoparticles, Journal of the American Chemical Society, 2007, 129, pp. 10358-10360, see attached document) as being relevant to the art of the Kirkendall effect and the formation of voids in nanoparticles as a result of said effect.
Wang et al (Hollow Nanocrystals through the nanoscale Kirkendall Effect, Chemistry of Materials, 2012, 25, pp. 1179-1189, see attached document) as being relevant to the art of the Kirkendall effect and the formation of voids in nanoparticles as a result of said effect.
Kim et al (Synthesis of Hollow Nanoframes, Journal of the American Chemical Society, 2007, 129, pp. 5812-5813, see attached document) as being relevant to the art of the formation of voids in nanocubes to form hollow nanoframes.
Qi et al (Multi-shelled hollow micro-/nanostructures, Chemical Society Review, 2015, 44, pp. 6749-6773, see attached document) as being relevant to the use and formation of nanostructures with voids. 
An et al (Synthesis and biomedical applications of hollow nanostructures
An et al (Synthesis of Uniform Hollow Oxide Nanoparticles through Nanoscale Acid Etching, Nano Letters, 2008, 8, pp. 4252-4258, see attached document) as being relevant to the use and formation of nanostructures with voids.
Peng et al (Synthesis and Characterization of Monodisperse Hollow Fe3O4 Nanoparticles, Angewandte Chemie, 2007, 46, pp. 4155-4158, see attached document) as being relevant to the art of the formation of voids in nanoparticles.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
	
/Benjamin R Whatley/Primary Examiner, Art Unit 1798